DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed November 14, 2022 has been entered. Claims 1-15 remain pending in the application. Newly added claims 16-19 are pending in the application.

Response to Arguments
Applicant's arguments filed November 14, 2022 have been fully considered.

Regarding Applicant’s argument (REMARKS page 7 of 10) about objections to claims 1-3, 5, 10 and 13, Examiner withdraws the objections to claims 1-3, 5, 10 and 13 in the previous Office Action after the amendment. However, claim 3 objected to after the amendment because of typographical error.

Applicant’s argument (REMARKS pages 7-8 of 10) about “A. Response to §102 Rejection of Claims 1, 4-6, 9” and “B. Response to §103 Rejection of Claims 2-3 and 7-8” are moot based on the new ground rejections because they relate to newly added limitation in the amendment.

Regarding Applicant’s argument (REMARKS pages 8-9 of 10) about “C. Response to §103 Rejection of Claims 10-15”, Examiner maintains previous rejections because: 1) prior art Harima is used to overcome that transparent member is not covered with support member. 2) colored layer formed on all area of transparent member second surface in Fujii. For further clarification, Fujii Fig.4 is added in this Office Action. 
 
Applicant’s remark (REMARKS page 10 of 10) about new claims is moot based on the new ground rejections.

Claim Objections
Claim 3 objected to because of typographical error: “is adjacent adjacent to” in line 2.  It appears that one “adjacent” should not be there. Appropriate correction is required.

Claim 19 objected to because of typographical error: “formed of” in line 3.  It appears that it should not be there. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (U.S. Patent No. 2004/0125023, hereafter Fujii) in view of Sugiura et al. (U.S. Patent No. 2015/0140259, hereafter Sugiura).
Regarding claim 1, Fujii discloses that a radar cover which is disposed on an electric wave traveling path of a radar unit {[0014] lines 2-5, wave-transmitting cover, vehicle, along with, radar, disposed, on, back; [0080] lines 6-7, transmitting path of waves} which detects a surrounding situation of a vehicle {[0005] lines 1-6, autocruise system, sensor, measure, distance, velocity; [0006] lines 1-2, radar; [0013] lines 1-2, invention, above-mentioned situation}, the radar cover comprising: 
a transparent member having a first surface and a second surface on a side opposite to the first surface {Fig.2 item 2, two opposite surfaces; [0109] line 2, transparent resin layer 2}; 
a support member which supports the second surface of the transparent member {Fig.2 item 4; [0109] lines 3-4, base layer 4}; and 
a colored layer which is formed on the second surface and disposed between the second surface of the transparent member and the support member {[0109] lines 2-3, decorative layer, underlies, transparent resin layer, and, base layer; [0070] lines 2 (decorative layer, including, film), 12-13 (film, has, color)}, 
wherein the transparent member has a recessed portion having an inner wall surface bent and connected to a colored layer formation area in which the colored layer is formed {Fig.2 item 13; [0110] lines 9-11, film, shaped along, recesses, projections}.
However, Fujii does not disclose that inner wall surface bent with an angle of 90° to 93°. In the same field of endeavor, Sugiura discloses that
the inner wall surface being bent and connected to the colored layer formation area with an angle of 90° to 93° {Fig.5B}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the bent angle of inner wall surface in Fujii with the teachings of Sugiura. Doing so would suppress the occurrence of thermal damage, as recognized by Sugiura {[0006] lines 4-11 (heat, cause, thermal damage); [0007] lines 4-5 (suppressing, occurrence, thermal damage)}.

Regarding claim 4, which depends on claim 1, Fujii discloses that in the radar cover,
the recessed portion includes an inner core accommodation recessed portion in which an inner core having a glittering discontinuous film is accommodated {Fig.2 items 8 (deposition design face) and 13 (middle recess portion); [0035] lines 6-8, deposition design face, lustered piece, be seen, good contrast}.


Regarding claim 5, Fujii discloses that a method for manufacturing a radar cover which is disposed on an electric wave traveling path of a radar unit {[0021] lines 1-4, method, wave-transmitting cover, vehicle, along with, wave, radar; [0080] lines 6-7, transmitting path of waves} which detects a surrounding situation of a    vehicle {[0005] lines 1-6, autocruise system, sensor, measure, distance, velocity; [0006] lines 1-2, radar; [0013] lines 1-2, invention, above-mentioned situation}, the method comprising: 
a transparent member forming step of forming a transparent member having a first surface and a second surface on a side opposite to the first surface {Fig.2 item 2, two opposite surfaces; [0109] line 2, transparent resin layer 2} and having a recessed portion having an inner wall surface bent and connected to a colored layer formation area in which a colored layer which is provided on the second surface is formed {Fig.2 item 13, on left surface of item 2; [0110] lines 9-11, film, shaped along, recesses, projections}; 
a colored layer forming step of forming the colored layer in the colored layer formation area of the transparent member {[0109] lines 2-3, decorative layer, underlies, transparent resin layer, and, base layer; [0070] lines 2 (decorative layer, including, film), 12-13 (film, has, color)}; and 
a support member forming step of forming a support member so as to cover a surface of the transparent member, on which the colored layer is formed {Fig.2 item 4; [0109] lines 3-4, base layer 4}.
However, Fujii does not disclose that inner wall surface bent with an angle of 90° to 93°. In the same field of endeavor, Sugiura discloses that
the inner wall surface being bent and connected to the colored layer formation area with an angle of 90° to 93° {Fig.5B}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the bent angle of inner wall surface in Fujii with the teachings of Sugiura. Doing so would suppress the occurrence of thermal damage, as recognized by Sugiura {[0006] lines 4-11 (heat, cause, thermal damage); [0007] lines 4-5 (suppressing, occurrence, thermal damage)}.

Regarding claim 6, which depends on claim 5, Fujii discloses that in the method for manufacturing a radar cover, 
in the colored layer forming step, the colored layer is formed by a printing method {[0019] line 12, printed surface, film}.

Regarding claim 9, which depends on claim 5, Fujii discloses that in the method for manufacturing a radar cover,
 before the support member forming step {[0079] lines 15-18, individual layers, separately molded, before, laminating the layers}, an inner core installation step of accommodating an inner core having a glittering discontinuous film in at least a part of the recessed portion is performed {Fig.2 items 8 (deposition design face) and 13 (middle recess portion); [0035] lines 6-8, deposition design face, lustered piece, be seen, good contrast; [0118] lines 5-7, film, print face, deposition design face, formed, in, film-forming step}.



Claims 2-3, 7-8, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii and Sugiura as applied to claims 1 (for claims 2-3, 16) and 5 (for claims 7-8, 17), respectively, above, and further in view of Horibe et al. (U.S. Patent No. 2014/0093665, hereafter Horibe).
Regarding claim 2, which depends on claim 1, Fujii discloses that in the radar cover,
the recessed portion includes a painted recessed portion in which paint is applied to an inner wall surface {Fig.2 item 11 (print face) is recessed, inner wall surface; [0110] line 8 print face 11}.
However, Fujii and Sugiura do not disclose color patterns. In the same field of endeavor, Horibe discloses that 
having a color different from that of the colored layer {[0053] lines 12-14, decorative layer, combine, two or more, colors; [0054] lines 1-2, decorative layer, printed layer}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the color in the combination of Fujii and Sugiura with the teachings of Horibe to use different colors. Doing so would give colorful looks to the decorative layer, as recognized by Horibe {[0053] lines 1-2 from bottom}.

Regarding claim 3, which depends on claims 1-2, Fujii discloses that in the radar cover,
the paint covers a surface, which is adjacent to the support member, of the colored layer {Fig.2 item 11}.

Regarding claim 7, which depends on claim 5, Fujii discloses that in the method for manufacturing a radar cover,
before the support member forming step {[0079] lines 15-18, individual layers, separately molded, before, laminating the layers}, an application step of applying paint to the inner wall surface of at least a part of the recessed portion is performed {Fig.2 item 11 (print face) is recessed, inner wall surface; [0110] line 8 print face 11},
However, Fujii and Sugiura do not disclose color patterns. In the same field of endeavor, Horibe discloses that 
having a color different from that of the colored layer {[0053] lines 12-14, decorative layer, combine, two or more, colors; [0054] lines 1-2, decorative layer, printed layer}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the color in the combination of Fujii and Sugiura with the teachings of Horibe to use different colors. Doing so would give colorful looks to the decorative layer, as recognized by Horibe {[0053] lines 1-2 from bottom}.

Regarding claim 8, which depends on claims 5 and 7, Fujii discloses that in the method for manufacturing a radar cover,
 in the application step, the paint is applied so as to cover the colored layer {Fig.2 items 7 and 11}.

Regarding claim 16, which depends on claim 1, Fujii discloses that in the radar cover,
the recessed portion includes 
a painted recessed portion in which paint is applied to an inner wall surface {Fig.2 item 11 (print face) is recessed, inner wall surface; [0110] line 8 print face 11}, and 
an inner core accommodation portion in which an inner core, which is configured to be a separate body from the transparent member and the support member, is accommodated, and the inner core is fitted and disposed in the inner core accommodation portion in a state in which the inner core is in contact with an inner wall surface of the inner core accommodation portion {Fig.2 item 8 (design face), 13 (portion), item 8 is between item 2 (transparent resin layer) and item 4 (base layer); [0055] lines 9-10 (design face, contact with, layer); [0056] lines 2-3 (design face, formed on, transparent resin layer)}.
However, Fujii does not disclose design face is on recess portion on inner wall surface. In the field of endeavor, Sugiura discloses that
an inner core accommodation recessed portion in which an inner core is accommodated {Fig.1 item 10b (symbol); Fig.3 items 10b (symbol), 30 (decorative layer)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the location of design face in Fujii with the teachings of Sugiura to put design face in recessed portion of transparent member. Doing so would make recess portion correspond to a character zone of the cover so that it can cooperate with corrosion suppressing layer in design to suppress the occurrence of thermal damage, as recognized by Sugiura {[0006] lines 4-11 (heat, cause, thermal damage); [0007] lines 4-5 (suppressing, occurrence, thermal damage); [0022] lines 1-2 from bottom(recess, character zone); [0023] lines 3-10 from bottom (corrosion suppressing layer, rear surface, recess, corresponding to, recess, transparent member)}.
However, Fujii and Sugiura do not disclose color patterns. In the same field of endeavor, Horibe discloses that
paint having a color different from that of the colored layer {[0053] lines 12-14, decorative layer, combine, two or more, colors; [0054] lines 1-2, decorative layer, printed layer}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the color in the combination of Fujii and Sugiura with the teachings of Horibe to use different colors. Doing so would give colorful looks to the decorative layer, as recognized by Horibe {[0053] lines 1-2 from bottom}.

Regarding claim 17, which depends on claim 5, Fujii discloses that in the method for manufacturing a radar cover, the recessed portion includes 
a painted recessed portion and an inner core accommodation portion, before the support member forming step, an application step of applying paint to the inner wall surface of the painted recessed portion is performed, and before the support member forming step, an inner core installation step of accommodating an inner core, which is configured to be a separate body from the transparent member and the support member, in the inner core accommodation portion is performed, wherein the inner core is fitted and disposed in the inner core accommodation portion in a state in which the inner core is in contact with an inner wall surface of the inner core accommodation portion {[0079] lines 15-18, individual layers, separately molded, before, laminating the layers; For painted recessed portion related, Fig.2 item 11 (print face) is recessed, inner wall surface; [0110] line 8 print face 11; For inner core related, Fig.2 item 8 (design face), 13 (portion), item 8 is between item 2 (transparent resin layer) and item 4 (base layer); [0055] lines 5 (shaping, molding, step), 9-10 (design face, contact with, layer); [0056] lines 2-3 (design face, formed on, transparent resin layer)}.
However, Fujii does not disclose design face is on recess portion on inner wall surface. In the field of endeavor, Sugiura discloses that
an inner core accommodation recessed portion in which an inner core is accommodated {Fig.1 item 10b (symbol); Fig.3 items 10b (symbol), 30 (decorative layer)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the location of design face in Fujii with the teachings of Sugiura to put design face in recessed portion of transparent member. Doing so would make recess portion correspond to a character zone of the cover so that it can cooperate with corrosion suppressing layer in design to suppress the occurrence of thermal damage, as recognized by Sugiura {[0006] lines 4-11 (heat, cause, thermal damage); [0007] lines 4-5 (suppressing, occurrence, thermal damage); [0022] lines 1-2 from bottom(recess, character zone); [0023] lines 3-10 from bottom (corrosion suppressing layer, rear surface, recess, corresponding to, recess, transparent member)}.
However, Fujii and Sugiura do not disclose color patterns. In the same field of endeavor, Horibe discloses that
paint having a color different from that of the colored layer {[0053] lines 12-14, decorative layer, combine, two or more, colors; [0054] lines 1-2, decorative layer, printed layer}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the color in the combination of Fujii and Sugiura with the teachings of Horibe to use different colors. Doing so would give colorful looks to the decorative layer, as recognized by Horibe {[0053] lines 1-2 from bottom}.



Claims 10-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Harima et al. (Japanese Patent No. 2016150497, hereafter Harima).
Regarding claim 10, Fujii discloses that a radar cover which is disposed on an electric wave traveling path of a radar unit {[0014] lines 2-5, wave-transmitting cover, vehicle, along with, radar, disposed, on, back; [0080] lines 6-7, transmitting path of waves} which detects a surrounding situation of a vehicle {[0005] lines 1-6, autocruise system, sensor, measure, distance, velocity; [0006] lines 1-2, radar; [0013] lines 1-2, invention, above-mentioned situation}, the radar cover comprising: 
a plate-shaped transparent member having a first surface and a second surface on a side opposite to the first surface and formed of resin {[0033] lines 2-3, resin plate, transparent; Fig.2 item 2, two opposite surfaces; [0109] line 2, transparent resin layer 2}; 
a support member which supports the second surface of the transparent member {Fig.2 item 4; [0109] lines 3-4, base layer 4}; 
a colored layer which is formed at least in an area which is the outer edge portion of the second surface of the transparent member {[0109] lines 2-3, decorative layer, underlies, transparent resin layer, and, base layer; [0070] lines 2 (decorative layer, including, film), 12-13 (film, has, color)}; and 
However, Fujii does not disclose outer edge portion which is not covered with the support member and its covering film. In the same field of endeavor, Harima discloses that
in a state where at least a part of an outer edge portion of the second surface of the transparent member is exposed,
and is not covered with the support member 
{Fig.2(b), item 5 (transparent), item3 (base); [0030] lines 1-2, base 3, surface layer 5, transparent}
a covering film which covers the colored layer in the area which is not covered with the support member {Fig.2 item 7}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fujii with the teachings of Harima to make transparent layer larger than base layer at edge and cover the exposed part with concealing coating layer. Doing so would prevent air from intruding the color layer and transparent layer so as to avoid deterioration in appearance and hardly visible from front side, as recognized by Harima {[0020]; [0058]}.

Regarding claim 11, which depends on claim 10, Fujii does not disclose covering film. In the same field of endeavor, Harima discloses that in the radar cover,
a thickness of the covering film is smaller than a thickness of the support member {Fig.2(b) item 7 is thinner than item 3}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fujii with the teachings of Harima to make transparent layer larger than base layer at edge and cover the exposed part with concealing coating layer. Doing so would prevent air from intruding the color layer and transparent layer so as to avoid deterioration in appearance and hardly visible from front side, as recognized by Harima {[0020]; [0058]}.

Regarding claim 12, which depends on claim 10, Fujii does not disclose covering film. In the same field of endeavor, Harima discloses that in the radar cover,
the covering film is formed of the same material as that of the support member {[0075] lines 1-2, base, opaque, transparent, semi-transparent, resin; [0048] lines 9-10, coating material, urethane type resin, epoxy resin, pigment}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fujii with the teachings of Harima to make transparent layer larger than base layer at edge and cover the exposed part with the same material as the base layer. Doing so would prevent air from intruding the color layer and transparent layer so as to avoid deterioration in appearance and make manufacture easy, as recognized by Harima {[0020]; [0055]}.


Regarding claim 13, Fujii discloses that a method for manufacturing a radar cover which is disposed on an electric wave traveling path of a radar unit {[0021] lines 1-4, method, wave-transmitting cover, vehicle, along with, wave, radar; [0080] lines 6-7, transmitting path of waves} which detects a surrounding situation of a vehicle {[0005] lines 1-6, autocruise system, sensor, measure, distance, velocity; [0006] lines 1-2, radar; [0013] lines 1-2, invention, above-mentioned situation}, the method comprising: 
a transparent member forming step of forming a plate-shaped transparent member having a first surface and a second surface on a side opposite to the first surface and formed of resin {[0033] lines 2-3, resin plate, transparent; Fig.2 item 2, two opposite surfaces; [0109] line 2, transparent resin layer 2}; 
a colored layer forming step of forming a colored layer including an outer edge portion of the transparent member on the second surface of the transparent member {[0109] lines 2-3, decorative layer, underlies, transparent resin layer, and, base layer; [0070] lines 2 (decorative layer, including, film), 12-13 (film, has, color)}; 
a support member forming step of forming a support member joined to the second surface of the transparent member {Fig.2 item 4; [0109] lines 3-4, base layer 4}; and 
However, Fujii does not disclose outer edge portion which is not covered with the support member and its covering film. In the same field of endeavor, Harima discloses that
in a state where at least a part of the outer edge portion of the second surface of the transparent member is exposed {Fig.2(b), item 5 (transparent), item3 (base); [0030] lines 1-2, base 3, surface layer 5, transparent}
a covering film forming step of forming a covering film which covers the colored layer in an area which is not covered with the support member {Fig.2 item 7}. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fujii with the teachings of Harima to make transparent layer larger than base layer at edge and cover the exposed part with concealing coating layer. Doing so would prevent air from intruding the color layer and transparent layer so as to avoid deterioration in appearance and hardly visible from front side, as recognized by Harima {[0020]; [0058]}.

Regarding claim 14, which depends on claim 13, Fujii does not disclose covering film. In the same field of endeavor, Harima discloses that in the method for manufacturing a radar cover,
in the covering film forming step, the covering film is formed by disposing a mold which is disposed to face the colored layer with a gap therebetween in the area in which the covering film is to be formed {Fig.8(b) item 109(mold), 111 (mold), 7(coating layer), 5(surface layer)}, and
filling the gap with molten resin {Fig.8(a) item 112 (fill resin); [0050] line 5, resin R2, is injected from, nozzle 112}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fujii with the teachings of Harima to make transparent layer larger than base layer at edge and cover the exposed part via molding. Doing so would prevent air from intruding the color layer and transparent layer so as to avoid deterioration in appearance and make manufacture easy, as recognized by Harima {[0020]; [0055]; Fig.8(b)}.

Regarding claim 15, which depends on claims 13-14, Fujii does not disclose covering film. In the same field of endeavor, Harima discloses that in the method for manufacturing a radar cover,
the covering film forming step is performed in the same step as the support member forming step {Fig.9 item 3(R2)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fujii with the teachings of Harima to make transparent layer larger than base layer at edge and cover the exposed part via molding. Doing so would prevent air from intruding the color layer and transparent layer so as to avoid deterioration in appearance and make manufacture easy, as recognized by Harima {[0020]; [0055]; Fig.8(b)}.

Regarding claim 18, which depends on claim 10, Fujii discloses that in the radar cover,
 the covering film directly covers the colored layer {[0016] line 2 (decorative layer, covered with, cover film layer)}, and 
the colored layer is a paint layer formed by drying paint {[0010] lines 9-11(decorative face, requires, painting), 15 (drying the paint)}.

Regarding claim 19, which depends on claim 13, Fujii discloses that in the method for manufacturing a radar cover,
in the covering film forming step, the covering film is formed so as to directly cover the colored layer {[0016] line 2 (decorative layer, covered with, cover film layer)}, and 
in the colored layer forming step, the colored layer is formed of a paint layer formed by drying paint {[0010] lines 9-11(decorative face, requires, painting), 15 (drying the paint)}.
{[0079] lines 15-18, individual layers, separately molded, before, laminating the layers}



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/              Examiner, Art Unit 3648                                                                                                                                                                                          



/BERNARR E GREGORY/               Primary Examiner, Art Unit 3648